Citation Nr: 1146982	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel














INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in July 2011 and remanded for additional development.  

The RO's attention is directed to the August 2011 VA examination report which confirms a diagnosis of tinnitus, which the examiner noted was as likely as not a symptom associated with the Veteran's service-connected hearing loss.  Therefore the VA examination report reasonably raises the issue of entitlement to service connection for tinnitus as secondary to the service-connected hearing loss.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level II in each ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in September 2007 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran of the need of specific information from him as to any relevant treatment and evaluation that he may have recently received.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the compensable rating claim adjudicated herein.  Available in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in September 2007 and August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to hearing loss claims, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The August 2011 VA examination obtained in this case is more than adequate, as the VA audiologist elicited information from the Veteran related to the functional effects caused by his bilateral hearing loss.  He specifically noted the Veteran's complaints of difficulty hearing and understanding speech in the presence of background noise in social settings and at work.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in any examination conducted during the current appeal.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his compensable rating claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the current appeal, the Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current noncompensable disability rating.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 (2011).  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  
Applying the regulations to the facts in the case, the Board finds that the criteria for a compensable rating are not met.  The record includes several private audiological reports dated between 1992 and 1996.  Unfortunately, these results are deemed unreliable and invalid for rating purposes.  Although the results of the audiograms appear to show some degree of sensorineural hearing loss in both ears, the reports do not appear to conform to VA's requirements for evaluating hearing impairment, in that it is not clear that the examiner derived speech discrimination results using the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).  Therefore, these reports cannot be used in deciding whether a compensable evaluation for bilateral hearing loss is warranted.

In September 2007, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current hearing loss could be related to service.  At that time, he reported that his greatest difficulties were his inability to hear alarms at work and his grandchildren's voices.  Puretone thresholds for his right ear were 25, 35, 75, and 85, decibels at 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 25, 25, 85, and 85, respectively.  The results of the audiogram show an average puretone threshold of 55 decibels in his right ear and 55 decibels in his left ear.  Speech discrimination ability was 96 percent in his right ear and 92 percent in his left ear.  Exceptional patterns of hearing impairment were not indicated.  

Table VI indicates a numeric designation of Level I for both ears.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.  38 C.F.R. § 4.85.

The record also includes an uninterpreted graphic representation of private audiometric data from May 2008.  Puretone thresholds for the Veteran's right ear were 55, 50, 65, and 85, decibels at 500, 1000, 2000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 55, 55, 60, and 90, respectively.  However, because the numerical values for pure tone results at the frequency for 3000 Hertz were not reported and because the report does not reflect use of the Maryland CNC Word List to evaluate speech discrimination, it may not be use determine the appropriate rating under the schedular criteria for hearing loss.  38 C.F.R. § 4.85.  

Also of record is a statement from the Veteran's employer, received in March 2010, indicating that it was hard for the Veteran to perform his duties because of his hearing loss disability.  The employer explained that one of the Veteran's duties included answering phones, but that he and other employees would have to take calls because the Veteran could not hear.  According to the employer, it was also hard for the Veteran to communicate with other employees and truck drivers. 

When examined by VA in August 2011, the Veteran's chief complaints were difficulty understanding speech-including when talking on the telephone or in-person to his grandchildren and especially with background noise.  He also reported difficulty at work due to his hearing loss.  The Veteran stated that he was employed as a Lead Operator at a chemical plant and required to communicate via radio, but often has difficulty understanding what is said.  He also reports that he cannot hear the alarms sound at work and is concerned that he would be unaware of an emergency situation, and has to turn the volume on the telephone to maximum in order to understand what is being said. 

Puretone thresholds for the Veteran's right ear were 35, 55, 80, and 85, decibels at 1000, 2000, 3000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 25, 40, 85, and 85, respectively.  The results of the audiogram show an average puretone threshold of 64 decibels in his right ear and 59 decibels in his left ear.  Speech discrimination ability was 94 percent in both ears.  Exceptional patterns of hearing impairment were not indicated.  The examiner noted that the audiometric test results revealed a severe precipitous high frequency hearing loss, bilaterally, which may cause an occupational impairment.  Specifically he concluded that, based on the degree and configuration of the hearing loss, the Veteran may experience some difficulty understanding speech in the presence of background noise and when visual cues are not present such as when communicating with radios or on the telephone.  

Table VI indicates a numeric designation of Level II for both ears.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.  38 C.F.R. § 4.85.  

Here, the criteria for the assignment of compensable disability are not met.  In reaching this conclusion, the Board has not overlooked the Veteran's contentions that his hearing loss is debilitating at a far greater percentage than 0 percent due to problems with communicating by radio or telephone and/or in the presence of background noise.  Although there is no reason to doubt his difficulties, the Veteran's hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a compensable disability rating.  To the contrary, it is clear from the Rating Schedule that a compensable rating can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability rating based on the medical evidence currently of record, especially because no other codes of the rating schedule provide a basis for the application of a higher rating.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected bilateral hearing loss, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected hearing loss disability has required hospitalization at any pertinent time during this appeal and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

The Board has also considered the Veteran's assertions that his service-connected hearing loss has caused significant occupational impairment, and he is competent to describe readily visible and identifiable symptoms.  While the Board is sympathetic to the difficulties that the Veteran's hearing loss causes him in his employment, his speech recognition scores were noted to be near normal at 92 percent or better.  In addition, he has not indicated or suggested that his hearing loss has caused him to miss any time from work or receive a less-than-satisfactory performance evaluation or appraisal.  Neither is there any indication of demotion or special accommodation having to be made to compensate for his hearing loss.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected hearing loss prevents him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Consequently, the criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss are not met.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the rating assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  There is no basis for the assignment of staged ratings.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


